— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Berkowitz, J.), rendered July 8, 1987, convicting him of criminal sale of a controlled substance in the third degree and criminal facilitation in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court failed to give the minimal charge on identification warranted by the evidence is not preserved for appellate review. Reviewing the contention in the exercise of our interest of justice jurisdiction, we agree that the charge should have stated that the People have the burden of proving identification beyond a reasonable doubt (see, People v Whalen, 59 NY2d 273; People v Perez, 140 AD2d 461; People v Knowell, 94 AD2d 255). However, in light of the overwhelming evidence of the guilt of the defendant, we find the error harmless (see, People v Crimmins, 36 NY2d 230; People v Grant, 132 AD2d 619).
We have reviewed the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit (see, People v Mayas, 137 AD2d 836; People v Milom, 75 AD2d 68; see also, People v Kong, 131 AD2d 783). Mollen, P. J., Mangano, Brown and Harwood, JJ., concur.